United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2441
                                   ___________

Vincent M. Ventimiglia,              *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Anthony Twist; City of Arnold, MO;   * Eastern District of Missouri.
Robert T. Shockey; Karen Olejniczak; *
Paul D’Agrosa,                       *    [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: April 25, 2005
                                Filed: May 5, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      Vincent M. Ventimiglia appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1983 action for failure to state a claim. Having carefully reviewed the record, we
conclude that dismissal was proper for the reasons the district court stated.
Accordingly, we affirm. See 8th Cir. R. 47B.

                  ______________________________


      1
        The Honorable Catherine D. Perry, United States District Judge for the
Eastern District of Missouri.